 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DON ANGELO DAVIS,                                   No. 2:20-CV-0077-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    HUTCHESON, et al.,
15                        Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Plaintiff has not filed a complete application to proceed in forma pauperis,

19   along with a certified copy of his trust account statement for the six-month period immediately

20   preceding the filing of the complaint, nor has plaintiff paid the required filing fee. See 28 U.S.C.

21   §§ 1914(a), 1915(a), (a)(2). In response to the court’s first order directing plaintiff to resolve the

22   fee status for this case, plaintiff filed a certified copy of his prison trust account statement, see

23   ECF No. 7, but to date plaintiff has failed to file an application for leave to proceed in forma

24   pauperis.

25                   Plaintiff will be provided the opportunity to submit either a completed application

26   to proceed in forma pauperis or the appropriate filing fee. Plaintiff is warned that failure to

27   resolve the fee status of this case within the time provided may result in the dismissal of this

28   action for lack of prosecution and failure to comply with court rules and orders. See Local Rule
                                                          1
 1   110.

 2                  Accordingly, IT IS HEREBY ORDERED that:

 3                  1.      Plaintiff shall submit within 30 days of this Order, on the form provided by

 4   the Clerk of the Court, a complete application for leave to proceed in forma pauperis, or the

 5   appropriate filing fee; and

 6                  2.      The Clerk of the Court is directed to send plaintiff a new form Application

 7   to Proceed In Forma Pauperis By a Prisoner.

 8

 9

10   Dated: February 25, 2020
                                                           ____________________________________
11                                                         DENNIS M. COTA
12                                                         UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
